Case 1:20-cr-10048-STA Document 28 Filed 06/24/21 Pagelof28 PagelD 48

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TENNESSEE
EASTERN DIVISION

UNITED STATES OF AMERICA, )
)
vs. ) No. 1:20-cr-10048-STA
)
JUSTIN COFFMAN, )
)
)

Defendant.

 

MOTION TO SUPPRESS EVIDENCE

 

Comes now the Defendant, JUSTIN COFFMAN, [hereinafter “Defendant”], by and
through his counsel of record, Alexander David Camp, and pursuant to the Fourth Amendment to
the United States Constitution, respectfully moves this Honorable Court to determine the
constitutionality of all detentions, searches and seizures, confessions, or admissions and any
other matters through which evidence was seized, statements were made, etc., the admissibility
of which should be properly determined by the Court prior to the introduction of said evidence or
testimony to the Court. Said Motion includes, but is not limited to, any and all evidence and
items seized by members of Jackson Police Department (“JPD”) and ATF Agents on June 2,
2020, pursuant to the procurement of a search warrant for the search of the Defendant’s
residence which is located at 1243 Whitehall Street, Lot #4, Jackson, Madison County,
Tennessee. More specifically, the Defendant alleges:

1. That on June 2, 2020, Major Phillip Kemper, [hereinafter “Kemper”], who is an
Investigator with the Jackson Police Department, presented an Affidavit for Search Warrant,

[hereinafter Affidavit], to Judge Roy Morgan with the Circuit Court of Madison County,
Case 1:20-cr-10048-STA Document 28 Filed 06/24/21 Page 2of28 PagelD 49

Tennessee, for the search of the Defendant’s residence located at 1243 Whitehall Street, Lot #4,
Jackson, Madison County, Tennessee. See attached Exhibit 1. The Court issued the Search
Warrant, it was executed, and the return thereon was made that same day. See attached Exhibit 2.

2. That the Defendant has standing to contest this search in that the search was
conducted at his residence. The Fourth Amendment to the U.S. Constitution protects a citizen
from unreasonable searches and seizures. The legitimate expectation of privacy in the home
exists whether a person owns or rents the home. United States v. Hyson, 721 F.2d 856, 859 (1*
Cir. 1983); United States v. Ayoub, 498 F.3d 532,539 (6" Cir. 2007).

3, That the factual circumstances in support of the search describe events that took
place over a period of five (5) days before the search was conducted. The Affidavit indicates that
a Facebook post was discovered on a musical band, (“The Gunpowder Plot’s”) profile page by
an Officer with the Jackson Police Department. That the Affidavit states, “[P]ictures posted to
Facebook suggesting an improvised explosive incendiary type device (commonly referred to as a
Molotov cocktail) being deployed in the City of Jackson.” Exhibit 1, page 1. Here, Kemper
seemingly concedes that this “device” was both suggestive and improvised. The Affidavit reads
further to identify that the picture was posted on a Facebook page known as “The Gunpowder
Plot,” and included another Facebook page identifying Justin Coffman.

In furtherance of the “Investigation,” on the following day, another JPD officer, Chestnut,
spoke to a tattoo artist about Justin Coffman. The officer asked the tattoo artist to inform the
Defendant to call the officer. The Defendant called and explained to the officer that that the
“Molotov Cocktail” was in fact suggestive and improvised, because it was a “bottle that

contained apple juice.” See Exhibit 1, page 2. The Defendant further stated that this picture was
Case 1:20-cr-10048-STA Document 28 Filed 06/24/21 Page 3of28 PagelD 50

posted to his Facebook musical band’s profile page — The Gunpowder Plot, and shared by the
Defendant in support of his upcoming album release. Furthermore, though not stated in the
Affidavit, the quoted caption within the picture contained lyrics of a song that the Defendant had
written and recorded in said album. In addition, the Affidavit provided no reason for the officers
to believe anything other than what the Defendant informed them.

The Affidavit traverses forward to an event three (3) days after the Facebook picture was
posted. The Oak Court Mall and Downtown Jackson, Tennessee hosted a peaceful protest
conceming the events of police brutality in the George Floyd murder. The Defendant was
present and participated in the gathering in support of the movement. It is alleged that the
Defendant is observed with the “appearance” of Nazi/White Supremacist symbols on his jacket;
however, there is no actual proof corroborating this evidence. In fact, this jacket was recovered
from the Defendant’s house which showed “‘Anti-Nazi” symbols, suggesting a
mischaracterization alleged to the Judge in the Affidavit. Exhibit 3, Photograph. The next day,
June 1, 2020, the Jackson Sun displayed a photograph showing the Defendant at the peaceful
protest and referring to him by his stage musical artist name ~ “Robert Catesby.” Again, similar
to the omission of the meaning of the “Gunpowder Plot,” there is no reference mentioned to the
significance of Robert Catesby pertinent to Justin Coffman. Instead, Kemper provides in the
Affidavit a history lesson of a Robert Catesby from England in the 1600’s. This figure was
alleged to attempt to blow up the House of Lords.

With these facts alleged, Kemper concludes that his investigation yielded as follows: “it
appears Justin Wade Coffman uses the name Robert Catesby and The Gunpowder Plot as well as

the visual pictures of improvised explosive incendiary devices as symbolism in his threatening
Case 1:20-cr-10048-STA Document 28 Filed 06/24/21 Page4of28 PagelD 51

Facebook post of impending criminal arson.” However, the truth is that the Defendant is in a
Rock band known as the “Gunpowder Plot,” he goes by the alias in his band as “Robert
Catesby,” and is holding a bottle of Apple Juice in a Facebook post promoting his Rock Album,
to which he advised a JPD officer of its intention. There is nothing to indicate impending
criminal arson. In fact, there is not even a targeted victim of this baseless conclusion reached by
Kemper,

4, That moreover, the Affidavit setting forth Kemper’s assertions failed to address
specifically why there was probable cause to believe that evidence of a crime was present in the
Defendant's residence. See United States v. Weaver, 99 F.3d 1372, 1378 (6th Cir. Tenn. 1996),
in which the United States Court of Appeals for the Sixth Circuit decried the use of generalized
boilerplate recitations “which are designed to meet all law enforcement needs for illustrating
certain types of criminal conduct.” The Court denounced such language as “engendering the risk
that insufficient ‘particularized facts’ will be presented for a magistrate to determine probable
cause as opposed to sufficient factual assertions . .. which are an ‘honest and straightforward
recitation unadorned by the boilerplate so frequently and woodenly inserted to satisfy Fourth
Amendment standards in the most artificial fashion,” as follows:

An affidavit that states suspicions, beliefs, or conclusions, without
providing some underlying factual circwmstances regarding veracity,
reliability, and basis of knowledge, is a ‘bare bones’ affidavit. See Aguilar, 378
U.S. at 114. In determining whether an affidavit is ‘bare bones,’ the reviewing court
is concerned exclusively with the statements contained within the affidavit itself.
Whiteley, 401 U.S. at 564-65; United States v. Hatcher, 473 F.2d 321, 323 (6th Cir.
1973). As we are aware that ‘affidavits are ‘normally drafted by nonlawyers in the
midst and haste of a criminal investigation,’‘ we remain cautious not to interpret
the language of affidavits in a ‘hypertechnical’ manner. Pelham, 801 F.2d at 878
(citing United States vy. Ventresca, 380 U.S. 102, 108-09, 13 L. Ed. 2d 684, 85 S.

Ct. 741 (1965)). Nevertheless, it is imperative that affidavits accurately reflect

the facts of the particular situation at hand. United States v. Richardson, 274

4
Case 1:20-cr-10048-STA Document 28 Filed 06/24/21 Page5of28 PagelD 52

U.S. App. D.C. 58, 861 F.2d 291, 294-95 (D.C. Cir. 1988), cert. denied, 489 U.S.
1058, 103 L. Ed. 2d 593, 109 §. Ct. 1325 (1989). The use of generalized
boilerplate recitations designed to meet all law enforcement needs for
illustrating certain types of criminal conduct engenders the risk that
insufficient ‘particularized facts’ about the case or the suspect will be
presented for a magistrate to determine probable cause, See In re Young, 716
F.2d 493, 500 (8th Cir. 1983) (holding unacceptable an FBI affidavit of ‘broad,
boilerplate statement describing in a general way’ applications, reports, and
records commonly kept in bail bond operation); see also United States v.
Barham, 595 F.2d 231, 246 (5th Cir. 1979), cert. denied, 450 U.S. 1002, 68 L. Ed.
2d 205, 101 S. Ct. 1711 (1981) (characterizing sufficient affidavit as ‘honest and
straightforward recitation (unadorned by the boilerplate so frequently and
woodenly inserted to satisfy Fourth Amendment standards in the most artificial
fashion)’). . . (Footnotes omitted). (Emphasis added).

5. The Defendant’s Facebook post is protected by his First Amendment right
to free speech. That the First Amendment states as follows: “Congress shall make
no law respecting an establishment of religion, or prohibiting the free exercise
thereof; or abridging the freedom of speech, or of the press; or the right of the
people peaceably to assemble, and to petition the Government for a redress of
grievances.” The post did not implicitly or explicitly encourage lawless action or
violence; there is nothing to support that the Defendant demonstrated intent for
his speech to result in violence or lawless action; nor was there a likely imminent
use of violence or lawless action as a result of his post. In Brandenburg v. Ohio,
395 US. 444, 89 8. Ct. 1827, 23 L. Ed. 2d 430 (1969), the Court recognized “the
principle that the constitutional guarantees of free speech and free press do not
permit a State to forbid or proscribe advocacy of the use of force or of law
violation except where such advocacy is directed to inciting or producing
imminent lawless action and is likely to incite or produce such action." Jd. at 447.

"The Brandenburg test precludes speech from being sanctioned as incitement to

5
Case 1:20-cr-10048-STA Document 28 Filed 06/24/21 Page 6of28 PagelD 53

riot unless (1) the speech explicitly or implicitly encouraged the use of violence or
lawless action, (2) the speaker intends that his speech will result in the use

of violence or lawless action, and (3) the imminent use of violence or lawless
action is the likely result of his speech." Bible Believers v. Wayne Cty., Mich.,
805 F.3d 228, 246 (6th Cir. 2015) (en banc) (footnote omitted).

“The only references to violence or lawlessness on the part of the Bible
Believers were messages such as, “Islam is a Religion of Blood and
Murder," "Turn or Burn'," and "Your prophet is a pedophile." These
messages, however offensive, do not advocate for, encourage, condone, or
even embrace imminent violence or lawlessness. Although it might be
inferred that the Bible Believers' speech was intended to anger their target
audience, the record is devoid of any indication that they intended
imminent lawlessness to ensue. Quite to the contrary, the Bible Believers
contacted Wayne County prior to their visit, requesting that the [Wayne
County Sheriff's Office] keep the public at bay so that the Bible Believers
could "engage in their peaceful expression." Bible Believers, 805 F.3d at
244. (emphasis added).

Thus, again, in Bible Believers, we see the court examining
the words used by the speaker. Upon examining the words, the court
found first, that they did not specifically advocate violence; and second,
that any inference that might have been drawn from the offensive
and violence-inciting tendency of the words' content and context was
negated by other circumstances. The same result obtains here. Just as the
Bible Believers took reasonable measures to ensure peaceful
communication of their ideas and prevent violence, Trump's speech itself
included express disavowal and discouragement of violence. citing
Nwanguma v. Trump, 903 F.3d 604, 612 2018 U.S. App. LEXIS 25686,
2018 FED App. 0202P (6th Cir.).

The Defendant, in sync with the Trump case, denounced any intent of violence-
inciting tendency. When confronted by Officer Chestnut on the phone, he advised

that the improvised bottle was a makeshift used merely as a prop for his musical

 

1 The Defendant’s Facebook post, (as shown in Exhibit 1 attachment) quotes a lyric to his music
stated, “[Y]ou will bathe in the flames born from your hatred.” It is important to note that this
post was not directed at anyone specific. Nor does it advocate for, encourage, condone or even
embrace imminent violence or lawlessness.

6
Case 1:20-cr-10048-STA Document 28 Filed 06/24/21 Page 7of28 PagelD 54

band’s album cover. From this explanation, he denounced any intent to

orchestrate violence, or incite any imminent threat or lawless action.

6. That no corroborative surveillance of the Defendant’s residence was conducted by
Kemper, (nor any other law enforcement officer), to establish why what was discovered on a
Facebook post, was in any way indicative evidence of criminal activity being located within his
residence. There was nothing to support or show when the actual photograph was taken prior to
posting it to Facebook. Beyond the boilerplate language contained within the Affidavit, Kemper
set forth nothing establishing if, or why, there was probable cause to believe that the Defendant
possessed anything at his residence which the Search Warrant commanded to be seized.

7. That there was also no allegation within the Affidavit that Kemper possessed any
information establishing that there was any criminal activity consistent with the possession of a
“hoax device” or “otherwise actual improvised explosive incendiary device,” which had in the
past, or was currently occurring at the Defendant’s residence. The Affidavit made an
unsubstantiated leap from a Facebook Musical Band profile post, to conclude baseless
speculation that evidence of criminal activity would be found at the Defendant’s residence.

8. A warrant may only issue upon showing to a neutral magistrate that probable
cause exists to support the proposed search. Probable cause has been described as “fair
probability that contraband or evidence of a crime will be found at a particular place.” Illinois v.
Gates, 462 U.S. 213, 238 (1983). That without approaching a “hypertechnical judicial review of
the affidavit,” as “tend[ing] to demean our system of justice and to weaken society’s confidence
in it,” a “plain reading of the affidavit,” fails the totality of the circumstances test for a probable

cause finding necessary to issue a search warrant as set forth by the United States Supreme Court
Case 1:20-cr-10048-STA Document 28 Filed 06/24/21 Page 8of28 PagelD 55

in Illinois v. Gates, 462 U.S. 213, 103 S.Ct, 2317, 76 L.Ed.2d 527 (1983).
9. That the Gates case illustrates a search warrant’s requirements:

Before a search warrant is issued, the issuing magistrate must make a
practical, common sense decision as to whether, given all of the circumstances
set forth in the affidavit, that there is a reasonable probability that evidence of
a crime will be found in a particular place. Illinois v. Gates, 462 U.S. 213, 76
L. Ed. 2d 527, 103 S. Ct. 2317 (1983); United States v. Ventresca, 380 U.S. 102,
13 L. Ed. 2d 684, 85 S. Ct. 741 (1965).

10. ‘Here, the Affidavit only alleges events that took place outside of the home, or on
a Facebook post. That the Sixth Circuit in United States v. Gunter, 266 Fed. Appx. 415,
418-419, 2008 U.S. App. LEXIS 4225, *7-10, 2008 FED App. 0110N (6th Cir. 2008), discussed
the requirement of reliable evidence connecting the criminal activity of a known drug dealer,
with his residence in order for the nexus between the two to be established to satisfy the probable
cause requirements of the Fourth Amendment under the totality of the circumstances test set
forth in Illinois v. Gates:

Defendant next argues that, as the warrant affidavit only described drug
sales outside his residence, it failed to establish a sufficient nexus between his
illegal activity and his residence to allow a search of that residence. See Frazier,
423 F.3d at 532.’There must be a ‘nexus between the place to be searched and the
evidence to be sought.’* (quoting United States v. Carpenter, 360 F.3d 591, 594
(6th Cir. 2004)). To establish such a nexus, a warrant application must show
more than just that “the owner of the property is suspected of crime,” but
instead must establish “that there is reasonable cause to believe that the
specific “things’ to be searched for and seized are located on the property to
which entry is sought.’ Zurcher v. Stanford Daily, 436 U.S. 547, 556, 98 S. Ct.
1970, 56 L. Ed. 2d 525 (1978). The mere fact that someone is a drug dealer is not
alone sufficient to establish probable cause to search their home. See Frazier, 423
F.3d at 533. (Emphasis added)..

 

11.  Thatin United States v. McPhearson, 469 F.3d 518, 524 (6th Cir. Tenn. 2006), the
Sixth Circuit held:

“For the magistrate to be able to properly perform this official function, the

8
Case 1:20-cr-10048-STA Document 28 Filed 06/24/21 PageQ9of28 PagelD 56

affidavit presented [in support of the search warrant] must contain adequate
supporting facts about the underlying circumstances to show that probable cause
exists for the issuance of the warrant.” Weaver, 99 F.3d at 1376. The affidavit must
contain particularized facts demonstrating “a fair probability that evidence of a
crime will be located on the premises of the proposed search.” Frazier, 423 F.3d at
531. This requires “a nexus between the place to be searched and the evidence
sought.” United States v. Carpenter, 360 F.3d 591, 594 (6th Cir. 2004) (en banc)
(internal quotation omitted). In other words, the affidavit must suggest “that there
is reasonable cause to believe that the specific ‘things’ to be searched for and seized
are located on the property to which entry is sought” and not merely “that the owner
of property is suspected of crime.” Zurcher v. Stanford Daily, 436 U.S. 547, 556,
98 S. Ct. 1970, 56 L. Ed. 2d 525 (1978). ...

[A] suspect’s mere presence or arrest at a residence is too insignificant a
connection with that residence to establish that relationship’ necessary to a finding
of probable cause.’ United States v. Savoca, 761 F.2d 292, 297 (6th Cir. 1985)
(quoting United States v. Flores, 679 F.2d 173, 175 (9th Cir. 1982)).

 

 

 

12. The search of the Defendant’s residence was stale in that it took place five (5)
days after the Facebook post. Information supporting the warrant must be current enough to
demonstrate that probable cause exists at the time of the proposed search. If the information in an
affidavit is too dated to support probable cause it is described as stale. In United States v.
Button, 653 F.2d 319 (8" Cir. 1981) an affidavit indicating marijuana was in a certain building
one day was stale when the information was eight days old.

Passage of time between discovery of facts establishing probable cause and the
application for a search warrant, absent an updating of facts or explanation for the delay, may
preclude a finding of probable cause. See, United States v. Neal, 500 F.2d 305 (10" Cir. 1974).
The affidavit must allege that the contraband sought to be seized or the illegal activity in
question exists at the moment the search warrant is to be issued. Sgro v. United States, 287 U.S.
206, 210-12, 53 S. Ct. 138, 142, 77 L.Ed. 260 (1932).

The fact that five (5) days elapsed between the date of the Facebook post — initiating the

“investigation,” and the execution of the search warrant of the Defendant’s residence, precludes

9
Case 1:20-cr-10048-STA Document 28 Filed 06/24/21 Page 10o0f28 PagelD 57

a finding of probable cause. There is not even an indication as to when the actual photograph
was taken. The information was stale and as such should not have been permitted to establish
the requisite probable cause to permit the issuance of a search warrant taking place five (5) days
after the Facebook post was made. There was no basis to believe that the alleged contraband was
still at the residence given the passage of time. The actions of law enforcement in obtaining a
search warrant based on stale and inaccurate information is a violation of the privacy rights
afforded to the Defendant under the Fourth Amendment to the United States Constitution.

13. In United States v. Leon, 468 U.S. 897, 82 L. Ed. 2d 677, 1048. Ct. 3405 (1984),
the Supreme Court held that the exclusionary rule, which suppresses illegally obtained evidence,
does not apply where the evidence was discovered pursuant to a search warrant that was issued
in good faith. Jd. at 922 (concluding that "the marginal or nonexistent benefits produced by
suppressing evidence obtained in objectively reasonable reliance on a subsequently
invalidated search warrant cannot justify the substantial costs of exclusion"). In reaching that
holding, the Supreme Court acknowledged four exceptions to the good-faith mule:

1) the supporting affidavit contains information the affiant knew or should have known is false;
2) the issuing magistrate lacked neutrality and detachment; 3) the affidavit is devoid of
information that would support a probable cause determination making any belief that probable
cause exists completely unreasonable; or 4) the warrant is facially deficient.

Czuprynski, 46 F.3d at 563-64; see also Leon, 468 U.S. at 905, 914-15, 922-23; Weaver, 99 F.3d
at 1380; Leake, 998 F.2d at 1366. Thus, in each of those situations, illegally obtained evidence
will be subject to suppression, even though a search warrant was issued.

14, Here, the Affidavit fails under the third exception to the Leon rule. To fit that

10
Case 1:20-cr-10048-STA Document 28 Filed 06/24/21 Page 11lof28 PagelD 58

exception, the executing officer must have "no reasonable grounds for believing that

the warrant was properly issued." Leon, 468 U.S. at 923; see also Leake, 998 F.2d at 1366.
Moreover, the objective reasonableness determination does not examine the subjective states of
mind of law enforcement officers, rather it inquires "whether a reasonably well-trained officer
would have known that the search was illegal despite the magistrate's decision." Leon, 468 U.S.
at 923 n.23; see also Allen, 211 F.3d 970, 977 (Gilman, J., concurring).

The application of the third Leon exception is governed by whether the investigating
officers' conduct was objectively reasonable. Here, where the affidavit does not establish
probable cause, the third Leon exception turns on whether a reasonable officer would know that
the affidavit failed to establish probable cause. In light of the particular deficiencies with the
Affidavit, the following inquiry is made: | W]hether a reasonable officer would believe that the
affidavit established probable cause to search the residence.

In United States v. Helton, 314 F.3d 812, 824-825, 2003 U.S. App. LEXIS 66, 2003 FED
App. 0003P (6th Cir.), the Sixth Circuit analyzed this inquiry:

“[KJnowing that FBJ-A's statements should be heavily discounted, no reasonable officer
would believe that the Howard affidavit established probable cause to search the 723 N.
Harrison Street residence. As discussed above, with FBI-A's statements receiving little
weight, the other allegations in the Howard affidavit do not suffice to establish probable
cause. A reasonable officer knows that evidence of three calls a month to known drug
dealers from a house, a description of that house, and an allegation that a drug dealer
stores drug proceeds with his brother and his brother's girlfriend (neither of whom live at
or are known to visit that house), falls well short of establishing probable cause that the
house contains evidence of a crime. Moreover, because FBI-A's statements are heavily
discounted due to their minimal trustworthiness and reliability, they add little to the
probable cause determination. Thus, a reasonable officer would recognize that without
more corroboration, the Howard affidavit came well short of establishing probable cause.
For that reason, the third exception to the Leon rule applies and the evidence obtained
from the search of the 723 N. Harrison Street residence should have been suppressed.”
There is no evidence in the Affidavit to support probable cause that a crime of arson is

11
Case 1:20-cr-10048-STA Document 28 Filed 06/24/21 Page 12of28 PagelD 59

being committed or even threatened at the Defendant’s home. Officers, including Kemper, were
aware that the Defendant was a musician in a band. Furthermore, officers were aware of the
band’s name, the Defendant’s stage name, and the purpose of his Facebook post supporting his
album. Officers nevertheless confronted the Defendant about the suggestive and improvised
bottle, to which he explained its intended use as a prop containing apple juice. In addition, the
Affidavit provided no reason for the officers to believe anything other than what the Defendant
informed them. To which he also disavowed any intent to cause harm or imminent threat of
violence. A reasonable officer would believe in the application of the First Amendment of the
United States Constitution and understand that that would provide sufficient probable cause to
support searching the Defendant’s residence.

15, That the subsequent use of evidence seized, and information obtained, by reason
of the execution of a fatally defective Search Warrant issued upon an Affidavit lacking the
probable cause requirements mandated by the Fourth Amendment through which the alleged
facts failed to connect a crime or criminal activity to the premises to be searched constituted
“fruit of the poisonous tree. “Under the “fruit of the poisonous tree” analysis, the focus is on
whether the evidence was obtained by exploitation of the Fourth Amendment illegality. Wong
Sun v. United States, 371 U.S. 471, 488, 83 S. Ct. 407, 417, 9 L. Ed. 2d 441 (1963).” “[G]ranting
establishment of [that] primary illegality, the evidence to which [this] objection is made has...
come... by exploitation of that illegality [and not] by means sufficiently distinguishable to be
purged of the primary taint,” /d, See also Silverthorne Lumber Company v. United States, 251
U.S. 385, 40S. Ct. 182, 64 L. Ed. (1920).

16. That all evidence acquired by reason of the above-referenced June 2, 2020, Search

12
Case 1:20-cr-10048-STA Document 28 Filed 06/24/21 Page 130f28 PagelD 60

Warrant should be suppressed after the Court conducts an evidentiary hearing wherein the
Defendant may impeach the Affidavit supporting the Search Warrant issued for and executed

upon lus residence.
17. That the exclusionary rule exists for more than one reason. As stated by the United
States Supreme Court in Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968):
The Courts which sit under our Constitution cannot and will not be made party to
lawless invasions of the constitutional rights of citizens by permitting unhindered
governmental use of the fruits of such invasions. Thus, in our system, evidentiary
rulings provide the context in which the judicial process of inclusion and exclusion
approves some conduct as comporting with constitutional guarantees and
disapproves other actions by state agents. A ruling admitting evidence in a criminal
trial, we recognize, has the necessary effect of legitimizing the conduct which

produced the evidence, while an application of the exclusionary rule withholds the
constitutional imprimatur. (Emphasis added).

18. That the rule also exists for the purpose “‘of assuring the people—all potential
victims of unlawful government conduct—that the government would not profit from its lawless
behavior, thus minimizing the risk of seriously undermining popular trust in government.”
United States v. Calandra, 414 U.S. 338, 94 8.Ct. 613, 38 L.Ed.2d 561 (1974) (dissent). While at
first blush this may appear to be merely a statement of the deterrent function, this is not the case,
for the focus is on the effect of exclusion upon the public rather than the police. This purpose
also has solid credentials in the cases. As early as Weeks v. United States, 232 U.S. 383, 34S.
Ct. 341, 58 L.Ed. 652 (1914)], the Court declared:

The tendency of those who execute the criminal laws of the country to obtain

conviction by means of unlawful seizures ... should find no sanction in the

judgments of the courts, which are charged at all times with the support of the

Constitution, and to which people of all conditions have a right to appeal for the
maintenance of such fundamental rights.

13
Case 1:20-cr-10048-STA Document 28 Filed 06/24/21 Page 14of28 PagelD 61

***To sanction such proceedings would be to affirm by judicial decision a manifest neglect, if not
an open defiance, of the prohibition of the Constitution, intended for the protection of the people
against such unauthorized action. 80.50
80.50 A related poimt is made in Sundby, Everyman’s Exclusionary Rule: The
Exclusionary Rule and the Rule of Law (Or Why Conservatives Should Embrace
the Exclusionary Rule), 10 Ohio St.J.Crim.L. 393, 39798 (2013):
While the exclusionary rule has been justified in a number of ways
over the years, it may be that the concept that best captures why the
exclusionary rule has survived for so many years—~the competing
principle of justice to the idea that “two wrongs don’t make a
right”—is that at bottom the rule is a fundamental expression of the
“rule of law” in the criminal procedure context, or, in more
colloquial terms, that “there is a right way and a wrong way” and
“the end does not justify the means.” The rule of law is, of course, a
cornerstone of the American constitutional system and is often
expressed through the idea that the United States is “a government
of laws, and not of men.” And although a broad concept, the rule of
law at its most basic embodies the idea that no one is above the law,
even those in positions of government authority, and that the
legitimacy of our system of laws depends on the ability of ordinary
citizens to invoke the law on their behalf in everyday courts.

The same notion is implicit in the Mapp declaration that “no man is to be convicted on unconstitutional
evidence.” Search and Seizure: A Treatise on The Fourth Amendment; The Exclusionary Rule and Other
Remedies § 1.1(f) Origins and Purposes (5th ed.) Wayne R. LaFave, David C. Baum Professor of Law Emeritus
and Professor Emeritus in the Center for Advanced Study, the University of Illinois. (Some footnotes omitted).
(Emphasis added)

WHEREFORE, THE DEFENDANT, JUSTIN COFFMAN, PRAYS:

1. That the Court suppress and determine the admissibility of all evidence obtained

from the Defendant’s residence on June 2, 2020, including but not limited to, that evidence

which resulted from any searches, seizures, confessions, admissions and any other matters or

evidence which came into the possession of any law enforcement agency as the result of the

fruits of said searches, seizures, confessions or admissions, the admissibility of which should be

properly determined by the Court, prior to the introduction of said evidence or testimony at the

14
Case 1:20-cr-10048-STA Document 28 Filed 06/24/21 Page 15of28 PagelD 62

hearing of this matter; and

2. That the Court dismiss all charges pending against him in this cause and order the
return of all property seized respectively from his residence or otherwise, excluding any property

which is illegal to possess by law in which he claims no interest.

3. For all such relief both general and specific to which your Defendant may be

entitled.

Respectfully submitted,

/s/ Alexander D. Camp
Alexander David Camp
Attormey for Justin Coffman
Tenn. B.P.R. No. 035070

403 North Parkway, Suite 201
Jackson, TN 38305

(731) 664-4499
alex@campattorney.net

CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and exact copy of the foregoing has been served

upon Assistant United States Attorney Hillary Parham via e-file delivery, this 24th day of June,
2021.

/s/ Alexander D. Camp
Alexander David Camp, Attorney

15
Case 1:20-cr-10048-STA Document 28 Filed 06/24/21 Page 16o0f28 PagelD 63

EXHIBIT 1
Case 1:20-cr-10048-STA Document 28 Filed 06/24/21 Page 17of28 PagelD 64

 

AFFIDAVIT FOR SEARCH WARRANT
STATE OF TENNESSEE

MADISON COUNTY

PAGE 1 OF 5

Personally appeared before me, Major Phiilip Kemper, who makes oath that
he has probable cause for believing and does believe that Justin Wade Coffman
(WIM, D. 0. B A.k.A. Robert Catesby) is in possession of the following
described property to-wit: Illegal explosive devices, hoax devices, flammable or
combustible materials for use in the construction of explosive or incendiary devices,
explosive containers, detonation devices or materials used in the construction a fuse or
lighting process, construction materials for hoax devices, records, ledgers, written or
digital documents related to the purchase and or construction of prohibited explosive,
incendiary, or hoax devices as well as computers, cellphones, or other digital media
storage devices in which such documentation could be stored contrary to the Laws of
the State of Tennessee, upon the following described property, to-wit: 1243
Whitehall Street Lot # 4 Jackson, Tn. 38301 and any vehicles, garages, sheds, and
outbuildings on said property. 1243 Whitehall Street Lot # 4 is a singlewide mobile
home located in the Parkway Village trailer park, Parkway Village trailer park is located
on Whitehall Street between Dr. F.E. Wright Drive and North Parkway in Jackson
Tennessee. The entrance to the complex is marked by a large sign on the west side of
Whitehall Street which is green in color with white lettering and numbering and the
words Parkway Village as well as 1243 Whitehall St. on it making it plainly identifiable.
1243 Whitehall Street Lot # 4 is further located on the second driveway to the left after
turning into the complex from Whitehall Street. 1243 Whitehall Street Lot # 4 is the
second mobile home on the right side of the drive which is a dead-end. The mobile home
located at 1243 Whitehall Lot # 4 is readily identifiable and marked by having a black
number 4 on a white background affixed to the left side of the front door which is located
near the center of the mobile home and faces the east. There is also a white square with a
black 4 painted on the curb in front of the mobile home. The mobile home is further
described as being a single family dwelling made of sheet metal construction which is
light grayish in color and having a dark bluish sheet metal underpinning that wraps
around the lower portion of the mobile home. The roof is made of sheet metal which is
silver in color. The front door to the residence is located near the center of the structure
and is bluish gray in color. This address has been confirmed through utilities with
Jackson Energy Authority. 1243 Whitehall Street Lot # 4 is situated in the City of
Jackson, and Madison County Tennessee and his reason for such belief and the
probable cause for such belief are that the Affiant has: been involved in an
investigation which began on May 28" 2020 by the Jackson police Department into
pictures posted to Facebook suggesting an improvised explosive incendiary type device
(commonly referred to as a Molotov cocktail) being deployed in the City of Jackson. The
pictures were discovered on May 28" 2020 by Jackson Patrol Officer Hannah Wright.

Initials Affiant ; (K_ Initials Judge

 

t

JC-000018
Case 1:20-cr-10048-STA Document 28 Filed 06/24/21 Page 18o0f28 PagelD 65

 

AFFIDAVIT FOR SEARCH WARRANT
STATE OF TENNESSEE

MADISON COUNTY

PAGE 2 OF 5

Officer Wright observed the pictures after they had been posted on the page known as
‘The Gunpowder Plot as well as the page of a person identifying himself as Justin
Coffman. Officer Wright passed the pictures on to her supervisor, Sergeant Aubrey
Richardson, who then sent them out in an “officer safety” email to all Jackson Police
Department officers in order for all to be aware of the potential danger associated with
the threat to public safety in our city indicated in the Facebook post. The Facebook
pictures referenced in this affidavit are attached as Exhibit A. Upon further investigation
by the department’s Criminal Investigations Division, Justin Wade Coffman (W/M, D. O,
A.K.A. Robert Catesby) was positively identified as the person holding the
improvised incendiary device in the pictures posted to the Facebook pages.

During the investigation at approximately 10:55 am on May 29 2020, Lieutenant
Chris Chestnut spoke to Jeff Stevens, who is the owner of Tattoo Station located at 115
E. Lafayette St. in Jackson, regarding Justin Coffman. Mr. Stevens stated that Justin
Coffman was an acquaintance of his and has frequented the business. Mr. Stevens stated
that Justin Coffinan is friends with one of his employees, Scott Futrell. Lieutenant
Chestnut asked Mr. Stevens if he could contact Justin Coffman and have him call
Lieutenant Chestnut. At 1:15 pm on Friday May 29" 2020, Lieutenant Chestnut received
a call from 731-616-6906. The caller verbally identified himself as Justin Coffman. The
caller stated that he was in fact the person in the photograph on his Facebook page
holding a “Molotey Cocktail”. The caller stated that the bottle contained apple juice and
that the photograph had been taken previously to be used in support of his musical band.

On the afternoon of Sunday May 31" 2020, while providing for public safety
during citizen lead protest event in the area of the Old Hickory Mall, Metro Narcotics
Investigator Robert Pomoroy visually observed a white male subject riding a one wheeled
skateboard type apparatus at the event wearing the same clothing as was in the pictures
previously disturbed by Sergeant Richardson and immediately recognized the jacket. The
protest location changed from the Old Hickory Mall area to the downtown Jackson area
near City Hall and the Madison County Courthouse at approximately 6:30 pm. While on
foot patrol in that downtown area, Sergeant Tommy Ferguson observed the white male
subject riding the one wheeled apparatus and also recognized the clothing from the
pictures previously distributed by Sergeant Richardson and in particularly the appearance
of neo-Nazi / white supremacist type symbols on the jacket worn by the subject. Major
Phillip Kemper heard the radio transmissions of Investigator Pomeroy and Sergeant
Ferguson as to the description of the subject and visually observed Justin Wade Coffman,
who was wearing the jacket seen in the Facebook photo’s, get into the driver’s seat of a

Initials Affiant Ib ( KX Initials Judge

 

 

JC-000019
Case 1:20-cr-10048-STA Document 28 Filed 06/24/21 Page 19o0f28 PagelD 66

 

AFFIDAVIT FOR SEARCH WARRANT
STATE OF TENNESSEE

MADISON COUNTY

PAGE 3 OF 5

maroon Nissan Altima bearing Tennessee license plate 5R2-3H3, which had been parked
on East Baltimore Street, and drive away. The vehicle bearing Tennessee license plate
5R2-3H3 is registered to Justin Coffman at 1243 Whitehall Lot # 4 Jackson, TN 38031.
On the morning of June 1° 2020, Major Kemper observed a photographed in an online
news article posted by the Jackson Sun in which there was a picture of a white male
wearing the clothing in which Justin wade Coffman had been observed in at the protest
event on the day prior. The Jackson Sun photograph referenced in this affidavit is
attached as Exhibit B. The name associated with the photograph in the Jackson Sun was
Robert Catesby. While continuing the investigation into the names Justin Coffman and
Robert Catesby, Jackson Police Department Criminal Intelligence Analyst Sarah Webb
advised Major Kemper the 17 century historical figure known as Robert Catesby was
known as a co-conspirator in a plan to blow up the king of England. Based on the
investigation, it appears Justin Wade Coffman uses the name Robert Catesby and The
Gunpowder Plot as well as the visual pictures of improvised explosive incendiary devices
as symbolism in his threatening Facebook post of impending criminal arson. At
approximately 3:50 pm on Monday June 1* 2020, Major Kemper observed the maroon
Nissan Altima bearing Tennessee license plate 5R2-3H3 parked in front of the mobile
home located at 1243 Whitehall Street Lot # 4 and again at approximately 7:45 pm as
well. A records check of Justin Wade Coffman’s Tennessee driver’s license shows the
address listed a $1243 Whitehall Street Lot # 4 Jackson, TN 38301. A records check of
Justin Wade Coffman’s criminal history shows multiple misdemeanor arrest for alcohol
and traffic related offenses.

This Affiant began his career with the Jackson Police Department as a patrol
officer in March 2004. He has served on the departments Honor Guard and as a member
of the S.W.A.T. unit from 2005-2007. The Affiant was assigned fulltime as an
investigator on the Gang Enforcement Team in 2006. After being assigned to the Gang
Enforcement Team he attended numerous schools and training seminars pertaining to
Organized Crime, Criminal Street Gangs, Firearms and Narcotic Enforcement and
Investigations. He has personally led and participated in hundreds of State and Federal
investigations involving gangs, drugs, guns, and violent crimes. He has been a Task
Force Officer with the U.S. Marshals Service Gulf Coast Regional Fugitive Task Force,
and from May 2008 through May 2012, was a Task Force Officer with the Bureau of
Alcohol, Tobacco, Firearms, and Explosives (ATF). From 2014 until 2017, the Affiant
was assigned as the POST certified “General Departmental Instructor” for the Jackson
Police Department and was responsible for all aspects of training at the department. On
August 24" 2018, the Affiant was assigned as the Commander of Police Investigative
Services and now supervises the Special Operations and Criminal Investigative Divisions

Initials Affiant POR Initials Judge

JC-000020
Case 1:20-cr-10048-STA Document 28 Filed 06/24/21 Page 200f 28 PagelD 67

 

AFFIDAVIT FOR SEARCH WARRANT
STATE OF TENNESSEE

MADISON COUNTY

PAGE 4 OF 5

The Affiant served on the Board of Directors for the Tennessee Gang Investigators
Association as Vice President for the West Tennessee Region from 2013 to 2018. The
Affiant is a graduate of the 276" Session of the FBI’s National Academy of the
department.

Based on this investigation into the Facebook posting of Justin Wade Coffman as
well as the Affiants training and experience it appears there is cause to believe that Justin
Wade Coffman is in possession of a hoax device or otherwise actual improvised
explosive incendiary devicein violation of T.C.A. 39-17-1302. The Affiant therefore
asks that a warrant be issued to search the residence to-wit: 1243 Whitehall Street
Lot # 4 Jackson, Tn. 38301 and any vehicles, garages, sheds, and outbuildings on said
property. 1243 Whitehall Street Lot # 4 is a singlewide mobile home located in the
Parkway Village trailer park. Parkway Village trailer park is located on Whitehall Street
between Dr. FLE. Wright Drive and North Parkway in Jackson Tennessee. The entrance
to the complex is marked by a large sign on the west side of Whitehall Street which is
green in color with white lettering and numbering and the words Parkway Village as well
as 1243 Whitehall St. on it making it plainly identifiable. 1243 Whitehall Street Lot # 4
is further located on the second driveway to the left after turning into the complex from
Whitehall Street. 1243 Whitehall Street Lot # 4 is the second mobile home on the right
side of the drive which is a dead-end. The mobile home located at 1243 Whitehall Lot #
4 ts readily identifiable and marked by having a black number 4 on a white background
affixed to the left side of the front door which is located near the center of the mobile
home and faces the east. There is also a white square with a black 4 painted on the curb
in front of the mobile home. The mobile home is further described as being a single
family dwelling made of sheet metal construction which is light grayish in color and
having a dark bluish sheet metal underpinning that wraps around the lower portion of the
mobile home. The roof is made of sheet metal which is silver in color. The front door to
the residence is located near the center of the structure and is bluish pray in color. This
address has been confirmed through utilities with Jackson Energy Authority. 1243

Whitehall Street Lot # 4 is situated in the City of Jackson, and Madison County
Tennessee.

Initials Affiant. (CA Initials Judge

JC-000021
Case 1:20-cr-10048-STA Document 28 Filed 06/24/21 Page 21o0f28 PagelD 68

 

ARFIDAVIT FOR SEARCH WARRANT
STATE OF TENNESSEE

MADISON COUNTY

PAGE 5 OF 5

The Affiant therefore asks that a warrant issue to search the premises herein
described, either by day or by night where he believes said: Hlegal explosive devices,
hoax devices, flammable or combustible materials for use in the construction of explosive
or incendiary devices, explosive containers, detonation devices or materials used in the
construction a fuse or lighting process, construction materials for hoax devices, records,
ledgers, written or digital documents related to the purchase and or construction of
prohibited explosive, incendiary, or hoax devices as well as computers, cellphones, or
other digital media storage devices in which such documentation could be stored
contrary to the Laws of the State of Tennessee.

Ze

— AFFIANT

Sworn to and subscribed before me, this © aay of 8 u mL» 2020.

‘itive

E, , CIRCUIT) OURT
ISON are Y, THNNESSEE

 

JC-000022
Case 1:20-cr-10048-STA Document 28 Filed 06/24/21 Page 22 of 28 PagelD 69

 

Exhibit A ? T— Age HM
Ge?
Justin Coffman eee
Whrs > &
ty &
. The Gunpowder Plot fn
10 trs - O

Was saving these pictures but now seems like a good
time.

“You will bathe in the flames born from your hatred”

Wye

 

Gs will Burton and 13 others

w Like (D) Comment f Share

Oo © © S& =

 

 

JC-000023
Case 1:20-cr-10048-STA Document 28 Filed 06/24/21 Page 23 0f 28 PagelD 70

LK Ns
Exhibit B v Ce ye

3 yee

 

‘ Robert Catesby rides a onewheelie holding up a sign during the second day
protest at Old Hickory Mail , in Jackson, Tenn., Sunday, May 31, 2020. Jackson
protests the death of George Floyd, and many other prominent African
Americans who were killed by police officers.

STEPHANIE AMADOR / THE JACKSON SUN

JC-000024
Case 1:20-cr-10048-STA Document 28 Filed 06/24/21 Page 24o0f28 PagelD 71

EXHIBIT 2
Case 1:20-cr-10048-STA Document 28 Filed 06/24/21 Page 25of28 PagelD 72

CORCLRAPPLICIELE SELES TION FL ORIUN UF 2 RECORD COPE 2 TORE LEET WITH PERSON SERV HE
Sennen

=

STATE OF TENNESSEE
Ads Tne o COUNTY
TO THE SHERIFF OR ANY LAWFUL OFFICER OF SAID COUNTY:

Proof by affidavit having been mad ¢ before me by Investigator Phillip Kemper, that
theye is probable cause for believing that the Laws of the State of Tennessee have been and
are being viclated by Justin Wade Coffman CW M. D.O.B A.K.A. Robert
Catesby) by having in his possession: Illegal explosive devices, hoax devices, flammable or
combustibie materials for use in the construction of explosive or incendiary devices, explosive
containers, detonation devices or materials used in the construction a fuse or lighting process,
construction materials for hoax devices, records, ledgers, written or digital documents related to
the purchase and or construction af prohibited explosive. incendiary, or hoax devices as well as
computers, cellphones, or other digital media storage devices in which such documentation could
be stored contrary to the Laws of the State of Tennessee, upon the following described
property, to-wit: 1243 Whitehall Sireet Lot # 4 Jackson, Tn. 38301 and any vehicles, garages
sheds. and outbuildings on said properly. 1243 Whtichall Street Lot = 4 is a singlewide mobile
home located in the Parkway Village trailer park. Parkway Village trailer park is located on
Whitehall Street between Dr. FLE. Wright Drive and North Parkway in Jackson Tennessee, The
entrance io the complex is marked by a large sign on the west side of Whitehall Street which is
green in color with white lettering and numbering and the words Parkway Village as well as
1243 Whitehall St. on it making it plainly identifiable. 1243 Whitehall Street Lot = 4 is further
located on the second driveway to the left after turning into the complex from. Whitehall Street.

i243 Whitehall Street Lot # 4 is the sccond mobile home on the right side of the drive which fs a
dead-end. The mobile home located at 1243 Whitchall Lot # 4 is readily identifiable and marked
by having a black number 4 on a white background affixed to the left side of the front door
which is located near the center of the mobile home and faces the east. There is also a white
square with a black 4 painted on the curb tn front of the mobile home. The mobile home is
further described as being a. single family dwelling made of sheet metal construction which is
light grayish in color and having a dark bluish sheet metal underpinning that wraps around the
lower portion of the mobile home. The roofis made of sheet metal which is silver in color, The
front door to the residence is located near the center of the structure and is bluish sray in color,
This address has been confirmed through utilities with Jackson Energy Authority. 1243
Whitehall Street Lot = 4 is situated in the City of Jackson, and Madison County Tennessee being
the premises oceupied by Justin Wade Coffman (WM, D. O. By AS.A. Robert
Catesby), situated in Jncksou, Tennessee; you are therefore commanded to make immediate
search for the person or premises herein above deseribed for the following property:

Illegal explosive devices, hoax devices, flammable or combustible materials for use in the
construction of explosive or incendiaiv devices, explosive containers, detonation devices or
tatertals used in the construction a fuse or lighting process, construction materials for hoax
devices, records, ledgers, written or digital documents related to the purchase and or construction
of prohibited explosive, incendiary, or hoax devices as well as computers, cellphones, or other
digital media storage devices in w hich such documentation could be stored and if you find

  
 

  
      

    

Sanig, OF any part thereof, tc bring forthwith before a nt my office, in Jack iP Bf said
County and State. ; Ay
* ae — d A 4’ 47), ow a
This © dav of _ Sinan. 2028, Abus f [trrg
7 F3

 

 

JUDGE, = QOLRT
MADISON COUKTY, TENNESSEE

ry

  

JC-000025
Case 1:20-cr-10048-STA Document 28 Filed 06/24/21 Page 26 of 28 PagelD 73

 

 

Judgement on Search Warrant
STATE OF TENNESSEE
vs,

 

 

 

Judgement that the items found under this
warrant io be delivered to the Chief of Police
Jackson, Tannossec.

This is the day of
20
Judge

 

 

 

Official

SEARCH WARRANT

STATE OF TENNESSEL
VG.

 

 

Justia Water Colman (WHT D.O.8, asi2zeegt, AKA Reher Golenby)

1243 Whitehall lot # 4

 

vackson, TN 48301

 

. Major Phillip Kemper
Delivered to ) Ip P

 

and

 

 

for execution this day of
June / pO 20 vat

f0- 25, J o'clock M.
VE Dvd. Judge

 

 

 

Pe
orrice R f N

Came ta hand same day Tssuéd. Executed as
commanded by searching lhe within dleseyibed
premises and the defendant on this the ef =rday

oF gape 80 OP __at 1780 des.
Lui ho ba « anwee Hier

By soak fon of such search | found ihe followitig
d items.

apTep Con pee
aia asl rifle. Buerpardvar
chews pacapheecanilts
Sell hones

l Ep- fore. aw,

fllise.. Clos Labbe Land. Lien

Whi! "Nad taken belerd the Judge dl mn Court of
Pen fs o ont’ Ag f

This the = ey Dine 20 P2.
i Z hip __, Officer

z ee * pean er tana meen

 

  

OFFICER'S RETURN
1
, Xo boo ae is 10.5% los

|) Mela Geko bottle

pent rn mate mee

Fenty Marke. weapon te
arifion “1 paef Ce UT

 

oy, im
Ftnacehy patie goles a Ns.

Mav vane

 

 

 

 

 

 

 

 

 

 

 

 

 

JP Ferm 284

JC-000026
Case 1:20-cr-10048-STA Document 28 Filed 06/24/21 Page 27of28 PagelD 74

EXHIBIT 3
 
